Citation Nr: 0844785	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The veteran had active service from June 1981 to June 1984.  
He also had subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA),  Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico.  
Specifically, in that decision, the RO denied the issues of 
entitlement to service connection for a left shoulder 
disability, a cervical spine disability, and a lumbar spine 
disability.  The veteran subsequently perfected an appeal.

In June 2005, the Board denied service connection for a left 
shoulder disability, a cervical spine disability, and a 
lumbar spine disability.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the Court issued a 
judgment, vacating the June 2005 denial of service connection 
for cervical and lumbar spine disabilities, and remanded 
those issues for readjudication consistent with the Court's 
February 2007 memorandum decision.  In addition, the Court 
affirmed the Board's denial of service connection for a left 
shoulder disability, and that issue is no longer on appeal. 

In September 2007, the Board remanded the service connection 
claims for disabilities of the cervical and lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains evidence added to the claims folder since 
the August 2008 supplemental statement of the case without a 
waiver of initial RO consideration.  Specifically, in 
December 2008, the Board received an undated medical 
statement from M. E. Figueroa, M.D., a private physician of 
the veteran.
 
In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).

Accordingly, the Board finds that a remand is necessary to 
ensure that the RO considers the additional evidence in the 
first instance.  See 38 C.F.R. § 20.1304 (2008); see also 
DAV, 327 F.3d at 1339.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall readjudicate the 
service connection claims for disabilities 
of the cervical and lumbar spine, giving 
consideration to the private medical 
statement received by the Board in 
December 2008.  In considering the 
additional evidence, the RO/AMC shall 
determine whether obtaining an additional 
medical examination or opinion as to any 
of the issues before the Board may be 
warranted.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The veteran need take no action until 
he is so informed.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




